DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 32-34 and 50-53 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/20/2021.
Applicant’s election without traverse of Group I, Claims 1-8, 10, 17, 19-20 and 28 in the reply filed on 08/20/2021 is acknowledged.
Drawings
The drawings are objected to because Fig. 5; 30 should be 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Methods for manufacturing a plurality of electronic circuits.
The disclosure is objected to because of the following informalities: [0077]; line 7; “The terminals 37 contact a respective terminal 37” should be --The terminals 37 contact a respective contact pads 35-- .  
Appropriate correction is required.
Claim Objections
Claims 17 and 19 are objected to because of the following informalities:  Claim 17; line 5 and claim 19; line 4; “adhesive” should be --non-conductive adhesive--. Note, claim 1 recited an adhesive. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the area around the contact pads" in line 3.  			Claim 7 recites the limitation “the IC" in line 2. Note, ICs are plural in the Claim 1.		Claim 8 recites the limitation “the base layer" in line 4.  				Claim 17 recites the limitation “the, or each first portion" in line 4, “the IC" and “the first portion" in line 5.  Note, ICs and first portions are plural in the Claim 1.			There is insufficient antecedent basis for these limitations in the claims.
Claim 10; line 3 recited the phrase “may have”, however “may have” means possibility or probability, therefore the boundaries of the claim is uncertain and indefinite.
The phrases recited in Claim 10; line 2 “the, or each flexible IC”, Claim 17; line 4 “the, or each first portion”, Claim 19; line 2 “the, or each IC” are vague and confusingly worded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over YOON, KR20100074381, in view of LIM, US 2015/0319843 and further in view of Schindler, US 2013/0154885.
Regarding claim 1, YOON discloses; a method of manufacturing a plurality of electronic circuits (Fig.4; 20, 10), each electronic circuit comprising a respective flexible first portion, comprising a respective group of contact pads (Fig. 3-4; 11), and a respective integrated circuit (IC) comprising a respective group of terminals (Fig. 3-4 and description; page 3; chip 20 has gold or copper bumps) and mounted on the respective group of contact pads with each terminal in electrical contact with a respective contact pad, the method comprising: 						providing a flexible first structure (Fig. 3-4; flexible substrate 10) comprising the plurality of first portions (Fig. 3-4; location of metal pads 11 on the flexible substrate 10);		providing a second structure (Fig. 3; chip mounting device 120) comprising the  ICs (Fig.3-4; 20) and a common support (Fig. 3; support for chip 20 on the chip mounting device 120) arranged to support the ICs; 						dispensing an adhesive (Fig.3-4; conductive adhesive applied to the metal pads 11 with dispenser 110) onto the first structure and/or onto the flexible ICs; 				transferring (Fig. 3; chip 20 placed on the metal pads 11by the chip mounting device 120) said ICs from the common support onto the flexible first structure such that each group of terminals is mounted (Fig. 3-4 and description; page 3; chip 20 with gold or copper bumps mounted over the metal pads 11) on a respective group of contact pads to form an electronic circuit, 										providing a heated surface (Fig. 3; 140) and an opposing surface (Fig. 3; 150) 
Regarding claim 2, YOON discloses; the first structure is a flexible web (Fig. 3-4; 161,162; roll-to-roll device for flexible substrate 10).
Regarding claim 3, YOON substantially discloses the invention of a continuous chip bonding method with chip mounting device placing a chip on a flexible substrate but is silent about the flexible ICs comprise a flexible plastic base material. However LIM teaches about the flexible ICs comprise a flexible plastic base material (Fig. 8, 10; 551, 553 and ¶ 0092; flexible integrated circuit device 553 disposed on the lower substrate 551 include polyimide).										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify YOON by providing the flexible ICs comprise a flexible plastic base material, as taught by LIM, to provide the lower substrate a flexible material capable of being bent or folded (¶ 0092). 
Regarding claim 4, YOON discloses; the adhesive is applied (Fig.3-4; conductive adhesive applied to the metal pads 11 with dispenser 110) as a laminate layer to the first structure and/or to the flexible ICs held on the common support.
Regarding claim 5, YOON discloses; the adhesive is applied (Fig.3-4; conductive adhesive applied to the metal pads 11 with dispenser 110) to a predefined area of the 
Regarding claim 20, YOON discloses; the flexible first structure is continuously transferred (Fig. 3-4 and description; page 2-3; transferring the substrate 10 by a roll-to-roll device under heated roller 140,150) between the heated surface and the opposing surface.
Regarding claim 28, YOON discloses; the adhesive is applied to the first structure and/or to the flexible ICs by screen printing, deposition (Fig.3-4; conductive adhesive applied to the metal pads 11 with dispenser 110), electro-plating, by jet dispensing or time pressure dispensing.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over YOON, KR20100074381, in view of LIM, US 2015/0319843, in view of Schindler, US 2013/0154885 and further in view of Aiba, US 2002/0070440.
Regarding claim 6, YOON discloses; the adhesive is applied (Fig.3-4; conductive adhesive applied to the metal pads 11 with dispenser 110) to a predefined area of the first structure.											YOON taken with LIM and Schindler substantially discloses the invention of a continuous chip bonding method with conductive adhesive applied to the metal pads with a dispenser on a flexible substrate but is silent about the predefined area of the first structure comprising the area around the contact pads and excluding the contact pads. However Aiba teaches that the adhesive is applied on the wafer except around the . 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over YOON, KR20100074381, in view of LIM, US 2015/0319843, in view of Schindler, US 2013/0154885 and further in view of Kriman, US 2007/0292983.
Regarding claims 7-8, YOON taken with LIM and Schindler substantially discloses the invention of a continuous chip bonding method with conductive adhesive applied to the metal pads with a dispenser on a flexible substrate but is silent about the adhesive is applied to a predefined area of the IC in Claim 7 and the predefined area comprises at least the area of the IC comprising the respective group of terminals of each of the plurality of ICs or wherein the predefined area of the IC comprises the base layer of the IC and excludes the terminals of the IC in Claim 8. However Kriman teaches that conductive adhesive is applied to the electric pads of the PCB substrate and/or the sensor array (¶ 0146).											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify YOON taken with LIM and Schindler by applying the adhesive to a predefined area of the IC in Claim 7 and the . 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over YOON, KR20100074381, in view of LIM, US 2015/0319843, in view of Schindler, US 2013/0154885 and further in view of Shigetaka, US 2013/0322032.
Regarding claims 17 and 19, YOON taken with LIM and Schindler substantially discloses the invention of a continuous chip bonding method with conductive adhesive applied to the metal pads with a dispenser on a flexible substrate but is silent about a non- conductive adhesive is flowed under heat and pressure applied by the heated surface and opposing surface portion by application of heat and pressure from the heated surface and opposing surface such that the adhesive adheres the IC and the first portion together and the terminals of the IC and the contact pads of the first portion are electrically connected and free of non-conductive adhesive in Claim 17 and the non-conductive adhesive is flowed away from the terminals of the, or each, IC by application of heat and pressure from the heated surface and opposing surface such that the adhesive adheres the IC and the first portion together and the terminals of the IC and the contact pads of the first portion are electrically connected and free of non-. 
Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729